ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_01_FR.txt. OPINION INDIVIDUELLE DE M. ODA

[Traduction ]

TABLE DES MATIERES

328

Paragraphes
I. REMARQUES LIMINAIRES 1-4
II. La DEMANDE DU CAMEROUN DANS SON ENSEMBLE 5-15
1. La structure de la requête du Cameroun de 1994 6-11
2. Les conclusions énoncées dans le mémoire du Cameroun de 1995 12-15
IT. LA DEMANDE DE DELIMITATION DE LA FRONTIÈRE 16-28
1. La délimitation d’une frontière maritime 17-23
2. La frontière lacustre et terrestre 24-26
3. Conclusion de la présente partie 27-28

IV. LES DIFFÉRENDS D'ORDRE JURIDIQUE SUSCEPTIBLES D’ETRE SOUMIS
À LA COUR 29-31
V. CONCLUSIONS 32-33

57
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 329
I. REMARQUES LIMINAIRES

1. Pai voté pour l’alinéa 3 ainsi que pour l’alinéa 1 a) du dispositif de
l'arrêt car je suis d’accord pour considérer que la Cour, sur la base du
paragraphe 2 de l’article 36 de son Statut, a compétence pour statuer sur
certaines des questions qui lui ont été soumises unilatéralement par le
Cameroun. Je partage le point de vue exprimé dans l’arrêt concernant
l'interprétation et l’application de la clause facultative du Statut.

Si j'ai qualifié la présente opinion d’«individuelle» et non de «dissi-
dente», c’est principalement parce que, bien qu’ayant voté négativement
sur certains points relatifs à la recevabilité, je souscris d’une manière
générale à l’idée que la Cour a compétence pour connaître de certaines
des demandes présentées dans la requête du Cameroun.

2. J’ai également voté pour l’alinéa 4 du dispositif de l’arrêt parce que
j'estime que certains des points de la requête, mais non tous, sont rece-
vables. Mais, sur certains sous-alinéas de l’alinéa 1 et sur l’alinéa 2, j'ai
exprimé mon vote avec réticence, car les juges ne peuvent, pour quelque
raison que ce soit, s'abstenir de voter sur le dispositif de l’arrêt. Si tel
n'avait pas été le cas, je me serais abstenu sur certaines des exceptions du
Nigéria ayant trait à la recevabilité de la requête du Cameroun, car la
présentation des demandes du Cameroun est quelque peu irrégulière,
comme je l’expliquerai plus loin, cependant que les exceptions soulevées
par le Nigéria ne correspondent pas toujours auxdites demandes et ne
paraissent pas formulées en des termes appropriés.

Ainsi, la démarche suivie par la Cour dans l’ensemble de l'arrêt comme
dans le dispositif, consistant à traiter chacune des exceptions du Nigéria
isolément, n’est pas selon moi entièrement satisfaisante.

3. La requête du Cameroun manque de précision et, sur certains
points, ne constitue pas, à mon avis, une demande susceptible d’être sou-
mise à la Cour par la voie d’une requête unilatérale par Pune des parties
à un différend. Parmi les prétentions formulées par le Cameroun, seules
quelques questions très limitées peuvent être considérées comme relevant
de la compétence de la Cour. De même que la requête est imprécise et
inadéquate, les exceptions soulevées par le Nigéria sont elles aussi assez
irrégulières.

La question de savoir si la requête du Cameroun est ou non recevable
relève indiscutablement de la compétence de la Cour. Même si l’affaire en
est encore à la phase de la compétence en raison de la présentation
d’exceptions préliminaires par le Nigéria, la Cour n’est pas tenue de se
limiter à traiter de ces exceptions, et doit aussi examiner de plus près, de
sa propre initiative, le fond de la requête du Cameroun.

En outre, dans plusieurs des exceptions qu’il a soulevées, le Nigéria
semble avoir fait une confusion entre la question de la recevabilité des
demandes et les aspects qui devront être examinés au stade du fond. Ainsi
la Cour se trouve confrontée à une situation extrêmement difficile à ce
stade de l’affaire qui concerne la compétence.

4. La Cour aurait dû — en se référant aux exceptions du Nigéria ou

58
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 330

non — tenter d'examiner proprio motu si certaines demandes formulées
par le Cameroun dans sa requête sont recevables.

IT. LA DEMANDE DU CAMEROUN DANS SON ENSEMBLE

5. La position du Cameroun a d’emblée manqué de clarté. La requête
qu’il a présentée me paraît si irrégulière que, du point de vue de la Cour,
il n'aurait fallu accepter de la recevoir qu'après qu’elle eut fait Pobjet
d’un certain nombre de modifications. Je commencerai par examiner les
irrégularités de la requête même, qui nous causent tant de difficultés dans
l'examen de la présente affaire.

1. La structure de la requête du Cameroun de 1994

6. L’examen des divers documents publiés par la Cour fait apparaître
que le Cameroun a déposé auprès du Greffe, le 29 mars 1994, une
«Requête introductive d’instance» et, le 6 juin 1994, une «Requête addi-
tionnelle à la requête introductive d’instance». Informée des vœux du
Cameroun, et ayant établi que le Nigéria ne voyait «pas ... d’objection à
ce que la requête additionnelle soit traitée, ainsi que le Cameroun en avait
exprimé le souhait, comme un amendement à la requête initiale» (les ita-
liques sont de moi), la Cour a décidé, le 16 juin 1994, d'examiner ces deux
requêtes initialement distinctes en une seule et même instance (voir arrêt,
par. 5).

7. Le document de la Cour intitulé «Requête introductive d’instance
enregistrée au Greffe de la Cour le 29 mars 1994 — Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria)» (qui
porte l’indication «1994, rôle général n° 94») contient les pièces sui-
vantes:

I) la lettre datée du 28 mars 1994, adressée au greffier par l’ambassa-
deur du Cameroun aux Pays-Bas (p. 2),

IT) la «Requête introductive d’instance» (non datée, mais enregistrée au
Greffe de la Cour le 29 mars 1994) (ci-après dénommée «requête I»)
p. 4),

IIT) la «Requête additionnelle à la requête introductive d’instance de la
République du Cameroun déposée au Greffe de la Cour le 29 mars
1994» (qui ne porte pas de date mais a en fait été enregistrée au
Greffe le 6 juin 1994) (ci-après dénommée «requête II») (p. 76).

Cette structure qui prête à confusion des documents publiés par la
Cour donne une impression d’irrégularité de l’affaire.

8. Les deux requêtes — la requête I et la requête II — comportent cha-
cune cinq sections (dont les titres sont identiques dans les deux requêtes),
à savoir: «I. Objet du différend»; «II. Exposé des faits»; «III. Compé-
tence de la Cour»; «IV. Les moyens de droit invoqués par [le] Came-

59
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 331

roun»; et «V. Décision demandée». Dans les deux requêtes, le contenu
de la section III est à peu près le même. Il y est indiqué, de façon explicite
ou implicite sinon en termes identiques, que les deux Parties ont accepté
la juridiction obligatoire de la Cour conformément au paragraphe 2 de
l’article 36 du Statut, sans aucune réserve. En revanche, pour les quatre
autres sections, les requêtes I et II ont tendance à être complémentaires
l’une de l’autre.

9. Requête I. Dans la section I («Objet du différend»), les para-
graphes | et 2 traitent essentiellement du différend relatif à la question de
la souveraineté sur la presqu'île de Bakassi, tandis que le paragraphe 3,
sans faire état d’un différend particulier, mentionne simplement la ques-
tion de la frontière maritime dans le golfe de Guinée au-delà du point
terminal (dit point G) de la ligne de délimitation alléguée par le Came-
roun à l’embouchure de la Cross River.

La section II («Exposé des faits») retrace l’histoire, au cours du dernier
siècle, de certaines parties de la frontière dans ce qu’on a appelé l«hin-
terland», y compris la presqu'île de Bakassi. Il n’y est question que de la
zone terrestre, en particulier de la presqu’ile de Bakassi. Chaque fois qu'il
est fait mention dans cette section d’incidents ou d’agressions frontaliers,
ils sont limités pour l’essentiel à la presqu'île de Bakassi. La question de
la délimitation maritime n’y est nulle part mentionnée.

Dans la section IV («Les moyens de droit invoqués par [le] Came-
roun»), de longs développements sont consacrés aux atteintes portées par
le Nigéria à la souveraineté et à l'intégrité territoriale du Cameroun, prin-
cipalement dans la presqu'île de Bakassi, et à la violation par le Nigéria
de l’interdiction du recours à la force. Il n’est pas non plus question dans
cette section de la frontière maritime.

Dans la section V («Décision demandée»), les sept points a), b}), c),
d), e), e’) et e”), qui sont cités in extenso au paragraphe 16 de l’arrêt, et
au sujet desquels le Cameroun prie la Cour de dire et juger, semblent tous
se rapporter à des questions et des incidents concernant la presqu'île de
Bakassi. C’est seulement au point f) que le Cameroun, «[alfin d'éviter la
survenance de tout différend entre les deux Etats», prie la Cour «de pro-
céder au prolongement du tracé de sa frontière maritime avec [le] Nigéria
jusqu’à la limite des zones maritimes que le droit international place sous
leur juridiction respective», autrement dit de procéder à la délimitation
du plateau continental et de la zone économique exclusive de chaque Etat
dans le golfe de Guinée.

La plupart des questions mentionnées dans l’ensemble de la requête I,
hormis celle qui concerne la délimitation maritime dans le golfe de Gui-
née, ont trait essentiellement aux incidents frontaliers survenus dans la
presqu'île de Bakassi. Ce sont ces questions qui paraissent constituer
entre les deux Etats le véritable «différend d’ordre juridique» pour lequel
des mesures conservatoires ont été indiquées par la Cour en 1996 (Fron-
tière terrestre et maritime entre le Cameroun et le Nigéria, mesures
conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996, p. 11).

On peut donc constater que les sections I, IL, IV et V, intitulées respec-

60
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND, ODA) 332

tivement «Objet du. différend», «Exposé des faits», «Les moyens de
droit» et «Décision demandée», sont présentées de fagon désordonnée.

10. Requête II. La section I («Objet du différend») porte sur la ques-
tion du lac Tchad, mais le Cameroun y fait aussi mention du tracé de la
frontière du lac Tchad à la mer. Il y est dit que la contestation par le
Nigéria de la souveraineté du Cameroun a pris la forme «d’une introduc-
tion massive de ressortissants nigérians dans la zone litigieuse, suivie par
celle des forces de sécurité nigérianes».

Dans la section II («Exposé des faits»), la majeure partie de l’exposé
est consacrée à la question du lac Tchad mais il est aussi fait mention, au
paragraphe 6, de la «présence illégale et massive» de ressortissants nigé-
rians en diverses parties du territoire camerounais le long de la frontiére
du lac Tchad à la mer. Au paragraphe 7, il est question de la présence
prolongée des forces de sécurité nigérianes, dans la partie camerounaise
du lac Tchad uniquement.

Dans la section IV («Moyens de droit invoqués par [le] Cameroun»),
l’occupation alléguée du territoire du Cameroun par le Nigéria est lon-
guement exposée, mais uniquement a propos de la partie camerounaise du
lac Tchad.

Dans la section V («Décision demandée»), les six points a), b), c), d),
e) ete’) (qui sont cités in extenso au paragraphe 17 de l’arrét) paraissent
se rapporter uniquement au lac Tchad, mais au point f) le Cameroun prie
la Cour, vu les incursions répétées du Nigéria en territoire camerounais,
de préciser la frontière «du lac Tchad à la mer».

Par conséquent, les quatre sections I, II, IV et V de la requête IL, inti-
tulées respectivement «Objet du différend», «Exposé des faits», «Moyens
de droit» et «Décision demandée», sont, comme celles de la requête I,
présentées de façon désordonnée.

11. On relèvera en outre qu’à cause du manque d’ordre dans la pré-
sentation et de l’irrégularité des sections parallèles de la requête I et de la
requête IJ (à l'exception de la section [IT — «Compétence de la Cour»),
il n’y a pas entre ces sections une corrélation suffisante. Cela rend
l'affaire extrêmement compliquée, de sorte qu’il est très difficile de bien
saisir les problèmes en jeu.

2. Les conclusions énoncées dans le mémoire du Cameroun de 1995

12. Le 16 mars 1995, le Cameroun a déposé son mémoire dans le délai
prescrit par l’ordonnance de la Cour du 16 juin 1994 (Frontière terrestre
et maritime entre le Cameroun et le Nigéria, C.J. Recueil 1994, p. 104).
Mais en fait le texte de «la décision qu’il est demandé à la Cour de
rendre» dont le greffier a donné lecture, à la demande du président,
à l'ouverture de la procédure orale le 2 mars 1998 était tiré uniquement
de la section V («Décision demandée») des requêtes I et II. Les «conclu-
sions» présentées par le Cameroun dans son mémoire n’ont même pas, ce
jour-là, été mentionnées dans l’exposé du greffier.

Voici la partie principale des conclusions énoncées dans le mémoire du

61
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 333

Cameroun (qui sont citées intégralement dans l’arrêt, paragraphe 18). Le
Cameroun prie la Cour

«de dire et juger:

a)

b)

c)

d)

e)

f)

g)

h)

Que la frontière lacustre et terrestre entre le Cameroun et le
Nigéria suit le tracé suivant: [le Cameroun indique une ligne du
lac Tchad à la mer correspondant selon lui à la frontière exis-
tante, telle qu’établie par des traités ou autres instruments inter-
nationaux].

Que, dès lors, notamment, la souveraineté sur la presqu'île de
Bakassi d’une part et sur la parcelle litigieuse occupée par le
Nigéria dans la zone du lac Tchad d’autre part, en particulier sur
Darak et sa région, est camerounaise.

Que la limite des zones maritimes relevant respectivement … du
Cameroun et ... du Nigéria suit le tracé suivant: [le Cameroun
indique: 1) une ligne délimitant la zone au large des côtes prévue
par la déclaration de Maroua de 1975 (premier alinéa de la
conclusion c)); et 2) une ligne située au-delà de cette zone
côtière, délimitant la zone économique exclusive et le plateau
continental (second alinéa de la conclusion c))].

Qu’en contestant les tracés de la frontière définie ci-dessus sub
litterae a) et c) [le] Nigéria a violé et viole le principe fondamen-
tal du respect des frontières héritées de la colonisation (uti pos-
sidetis juris) ainsi que ses engagements juridiques relativement à
la démarcation des frontières dans le lac Tchad et à la délimita-
tion terrestre et maritime.

Qu’en utilisant la force contre [le] Cameroun, et, en particulier,
en occupant militairement des parcelles du territoire camerou-
nais dans la zone du Jac Tchad et la péninsule camerounaise de
Bakassi, en procédant à des incursions répétées, tant civiles que
militaires, tout le long de la frontière entre les deux pays, [le]
Nigéria a violé et viole ses obligations en vertu du droit interna-
tional conventionnel et coutumier.

Que [le] Nigéria a le devoir exprès de mettre fin à sa présence tant
civile que militaire sur le territoire camerounais et, en particulier,
d’évacuer sans délai et sans conditions ses troupes de la zone
occupée du lac Tchad et de la péninsule camerounaise de Bakassi
et de s’abstenir de tels faits à l’avenir.

Que la responsabilité ... du Nigéria est engagée par les faits inter-
nationalement illicites exposés ci-dessus et précisés dans le corps
du présent mémoire.

Qu’en conséquence, une réparation est due par [le] Nigéria [au]
Cameroun pour les préjudices matériels et moraux subis par
[celui-ci] selon des modalités à fixer par la Cour.» (Mémoire du
Cameroun, livre I, p. 669-671.)

62
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 334

13. Comme dans le cas de la section intitulée «Décision demandée»
des requêtes I et II, ces huit «conclusions» a) à h)) du mémoire de 1995
sont complexes et présentées d’une façon confuse. Je suis quelque peu
étonné de constater qu’elles ne correspondent pas particulièrement bien à
la «Décision demandée» (section V) dans les requêtes I et II, et que ce
que le Cameroun demande à la Cour de dire et juger, dans son mémoire
de 1995, ne constitue même pas un amendement à la «Décision deman-
dée» dans les requêtes de 1994. I! est donc difficile, eu égard à cette pré-
sentation confuse, de savoir quelles étaient les intentions véritables du
Cameroun quand il a soumis la présente affaire a la Cour.

Par conséquent, je considére que le Cameroun a mal formulé les ques-
tions présentées sous les intitulés «Objet du différend» (section I) et
«Décision demandée» (section V) dans sa requéte I comme dans sa
requête II, questions qui auraient pu, et même dû, être développées dans
les «conclusions» de son mémoire. À mon avis, les demandes du Came-
roun ont besoin d’être précisées et la Cour se voit en fait obligée de cor-
riger les irrégularités manifestes des requêtes pour les présenter dans une
forme appropriée.

14. Un examen attentif des conclusions révèle, dans le détail, les inco-
hérences ci-après. Premièrement, je note que:

— la conclusion a) concernant la frontière lacustre et terrestre correspond
au point f) de la section V («Décision demandée») de la requête Il:

— le second alinéa de la conclusion c), concernant la limite de la zone
maritime (zone économique exclusive et plateau continental), corres-
pond à une partie du point f) de la section V («Décision demandée»)
de la requéte I;

et que, dans ces conclusions, le Cameroun demande simplement a la Cour
de préciser le tracé de la frontière tant terrestre que maritime. Le premier
alinéa de la conclusion c), concernant la frontiére dans la zone située au
large des côtes, ne correspond à aucune mention de la requête de 1994, et
a cet égard le Cameroun soutient en outre, dans sa conclusion d), qu’en
contestant le tracé de la frontiére définie par le Cameroun dans ses conclu-
sions a) et c) le Nigéria a violé et viole les intéréts du Cameroun.

15. Deuxiémement, je note que les conclusions portent aussi sur les dif-
férends frontaliers effectivement survenus, qui constituent des «diffé-
rends d’ordre juridique». Ainsi:

— la conclusion 6), concernant la souveraineté sur la presqu’ile de
Bakassi et sur la parcelle dans la zone du lac Tchad, en particulier sur
Darak et sa région, correspond aux sept points a) à e”) énoncés dans
la section V («Décision demandée») de la requête I et aux six points
a) à e’) énoncés dans la section V («Décision demandée») de la
requête II, respectivement;

— la conclusion e), faisant état d’incursions répétées tout le long de
la frontière entre les deux pays, correspond à ce qui est allégué au
point f) de la section V («Décision demandée») de la requête IE, à

63
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 335

savoir que le Nigéria, en utilisant la force contre le Cameroun et, en
particulier, en occupant militairement des parcelles du territoire came-
rounais dans la zone du lac Tchad et la péninsule camerounaise de
Bakassi, et en procédant à des incursions répétées tout le long de la
frontière entre les deux pays, «a violé et viole ses obligations en vertu
du droit international conventionnel et coutumier » ;

— les conclusions e), f), g) et h), alléguant la violation par le Nigéria
des obligations qui lui incombent en vertu du droit international, le
devoir du Nigéria de mettre fin à «sa présence militaire», la «respon-
sabilité» du Nigéria et la «réparation» dont il serait redevable, qui se
rapportent essentiellement aux «différends d’ordre juridique» men-
tionnés ci-dessus, correspondent en fait aux points b) à e”) de la sec-
tion V («Décision demandée ») de la requête J ainsi qu'aux points b)
ae’) de la section V de la requête II.

HI. LA DEMANDE DE DELIMITATION DE LA FRONTIÈRE

16. Comme je l’ai dit ci-dessus, le Cameroun, dans une partie de sa
requête, demande à la Cour de préciser le tracé de la frontière terrestre et
maritime avec le Nigéria, et de procéder au prolongement du tracé de la
frontière maritime.

1. La délimitation d’une frontière maritime

17. Ma première observation principale portera sur les questions mari-
times. A ce sujet, il n’y a pas une totale cohérence entre la requête du
Cameroun et ses «conclusions». Dans la requête I de 1994, «[alfin d’évi-
ter la survenance de tout différend entre les deux Etats relativement à leur
frontière maritime», le Cameroun demande à la Cour:

« de procéder au prolongement du tracé de sa frontière maritime avec
[le] Nigéria jusqu'à la limite des zones maritimes que le droit inter-
national place sous leur juridiction respective» (section V, point f);
les italiques sont de moi).

Il s’agit là manifestement d’une demande visant uniquement la délimita-
tion de la zone économique exclusive et du plateau continental entre le
Cameroun et le Nigéria dans le golfe de Guinée.

En revanche, dans fa conclusion c) de son mémoire de 1995, le Came-
roun non seulement fait mention de la délimitation de la zone écono-
mique exclusive et du plateau continental dans le golfe de Guinée au-
dela des étroites zones côtières (second alinéa de la conclusion c)), mais
encore prie la Cour d’indiquer le tracé de la frontière dans les zones
situées à l'embouchure de la Cross River près de la côte (premier alinéa
de la conclusion c}).

18. Délimitation maritime à l'embouchure de la Cross River. La déli-
mitation au large de l’embouchure de la Cross River est entièrement

64
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 336

déterminée par la question de savoir quel est l'Etat — le Cameroun ou
le Nigéria — qui a la souveraineté sur la presqu’ile de Bakassi. La ligne
de délimitation jusqu’au point G, telle qu’indiquée par le Cameroun
d’après la déclaration de Maroua de 1975, repose sur l’hypothèse affir-
mée avec force que la presqu'île de Bakassi se trouve en territoire came-
rounais.

Il y a lieu de penser que la frontière maritime du Cameroun a l’embou-
chure de la Cross River ne pourrait étre contestée par le Nigéria qu’en
relation avec la souveraineté qu’il revendique sur la presqu’ile de Bakassi.
La frontière maritime à l’embouchure de la Cross River ne saurait être
autrement l’objet d’un «différend d’ordre juridique». Tant que la question
de lappartenance territoriale de cette région n’a pas été réglée, la question
de la délimitation maritime dans la zone côtière n’a manifestement aucun
sens. Le premier alinéa de la conclusion c), je le répète, ne constitue pas
en soi une question susceptible d’être portée devant la Cour.

Je rappelle d’ailleurs encore une fois, à ce propos, que la requête I de 1994
ne visait ni ne mentionnait nulle part cette question du tracé de la frontière
dans les zones maritimes côtières à l'embouchure de la Cross River.

19. Délimitation maritime dans le golfe de Guinée. La question de la
délimitation de la zone économique exclusive et du plateau continental
entre des Etats voisins au-delà de la limite de leur mer territoriale ne peut
pas non plus être soulevée dans la présente affaire, tant que, comme dans
le cas susmentionné des zones maritimes côtières à l'embouchure de la
Cross River, ces Etats voisins, le Cameroun et le Nigéria, n’ont pas réglé
la question de leur frontière terrestre sur la côte. Plus précisément, la
question de la délimitation maritime dans toute la vaste zone du golfe de
Guinée ne peut être posée indépendamment de celle de l’appartenance
territoriale de la presqu'île de Bakassi. En fait, il n’y a même pas eu de
négociations entre les Parties sur cette délimitation, et aucun «différend
d'ordre juridique» ne s’est jamais élevé entre les deux Etats au sujet de la
délimitation de la zone économique exclusive et du plateau continental.

20. D’une manière plus générale, la délimitation de la zone écono-
mique exclusive et du plateau continental doit, selon la convention des
Nations Unies de 1982 sur le droit de la mer, être «effectuée par voie
d’accord conformément au droit international ... afin d’aboutir à une
solution équitable» (art. 74 et 83).

Dans le cas où une délimitation maritime de la zone économique exclu-
sive ou du plateau continental est requise entre des Etats voisins, il faut
en général que les parties aient exprimé clairement le vœu de délimiter
leurs zones respectives et que des négociations se poursuivent à cette fin.
Les parties concernées peuvent, après négociation, déterminer la limite
par voie d’accord et, si elles ne réussissent pas à se mettre d’accord,
recourir ensuite au jugement par une tierce partie. Mais, le simple fait
qu'elles ne soient pas parvenues à un accord sur la délimitation au
cours de leurs négociations ne constitue pas un «différend d’ordre juri-
dique».

21. Il n’y a pas eu de négociations entre le Cameroun et le Nigéria en

65
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 337

vue de décider de la délimitation de la zone économique exclusive et du
plateau continental, et il n’est pas né entre eux de «différend d’ordre juri-
dique» susceptible de relever des dispositions du paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour.

Si la Cour considère que la demande du Cameroun concernant la déli-
mitation de la zone économique exclusive et du plateau continental est
recevable au motif qu’il existe dans les circonstances de l’espèce un «dif-
férend d’ordre juridique», des centaines de différends analogues, dans
toutes les régions du monde, pourraient alors être portés devant la Cour.

22. Ma conviction, affirmée depuis vingt ans, que le recours à l’arbi-
trage est sans doute plus satisfaisant que le règlement judiciaire pour les
questions de délimitation maritime est bien connue. Cela dit, j’admets
que la Cour ne peut pas, en principe, refuser d'examiner une demande de
démarcation d’une frontière maritime si la demande en est faite conjoin-
tement par les parties. Il y a lieu de remarquer que les affaires de délimi-
tation qui ont été soumises à la Cour par le passé l’ont été par voie de
compromis en vertu du paragraphe 1 de l’article 36 de son Statut. Il s’agit
des affaires ci-après: Plateau continental de la mer du Nord ( République
fédérale d’Allemagnel Danemark; République fédérale d’ Allemagne! Pays-
Bas); Plateau continental { Tunisiel Jamahiriya arabe libyenne); Plateau
continental (Jamahiriya arabe libyenneiMalte); et des affaires suivantes
soumises à une chambre de la Cour: Délimitation de la frontière maritime
dans la région du golfe du Maine ( CanadalEtats-Unis d’ Amérique); Dif-
Jérend frontalier (Burkina Fasol République du Mali); Différend frontalier
terrestre, insulaire et maritime (El Salvador Honduras).

23. En conclusion, la demande que le Cameroun a faite à la Cour, au
point f) de la section V («Décision demandée») de la requête I et dans les
premier et second alinéas de la conclusion c), de préciser le tracé de la
frontière ou de procéder au prolongement de la frontière maritime n’est
pas une question pouvant être soumise unilatéralement à la Cour. La
Cour, comme je l’ai dit plus haut, aurait dû refuser de l’examiner, au
motif qu’elle n’était pas compétente pour connaître d’une telle demande
unilatérale.

2. La frontière lacustre et terrestre

24. La deuxième observation principale que je souhaite présenter à pro-
pos du tracé de la frontière concerne la question de la frontière lacustre
et terrestre entre le Cameroun et le Nigéria. Le point f) de la section V
(«Décision demandée») de la requête IT est ainsi libellé:

«[q]ue vu les incursions répétées des populations et des forces armées
nigérianes en territoire camerounais tout le long de la frontière entre
les deux pays, les incidents graves et répétés qui s’en suivent, et l’atti-
tude instable et réversible ... du Nigéria relativement aux instruments
juridiques définissant la frontière entre les deux pays et au tracé

66
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 338

exact de cette frontière, [le] Cameroun prie respectueusement la Cour
de bien vouloir préciser définitivement la frontière entre [lui] et [le]
Nigéria du lac Tchad à la mer» (les italiques sont de moi).

Dans sa conclusion a), le Cameroun prie la Cour «de dire et juger ... que
la frontière lacustre et terrestre entre le Cameroun et le Nigéria suit le
tracé [indiqué en termes concrets par le Cameroun]».

25. De fait, il s’est produit certains incidents liés à une intrusion des
forces armées ou des autorités nigérianes dans les zones frontalières que
le Cameroun affirme faire partie de son territoire tel que délimité par la
ligne de démarcation existante qui ressortirait des documents diploma-
tiques ou des faits historiques. De tels incidents ont été signalés dans une
certaine parcelle de la région du lac Tchad et dans la presqu'île de
Bakassi, ainsi que dans d’autres zones frontalières.

Le Cameroun considère que tous les incidents signalés dans ces zones
correspondent purement et simplement à des intrusions illicites du Nigé-
ria sur son territoire. Le Nigéria, quant à lui, peut certainement refuser
d'admettre qu’il s’agissait d’intrusions illicites et considérer que les zones
ou lieux où les incidents se sont produits étaient situés sur son propre
territoire. Ce sont là des exemples typiques de différends frontaliers qui
constituent des «différends d’ordre juridique» et, quand un «différend
d'ordre juridique» relatif à des incidents frontaliers fait l’objet d’une
requête déposée au Greffe de la Cour, il n’est pas douteux que la Cour
doit examiner si la frontière revendiquée par le demandeur a été violée et
s'assurer de la légitimité historique ou juridique de cette frontière.

Mais la demande faite à la Cour par le Cameroun de préciser définiti-
vement le tracé de la frontière lacustre et terrestre est une tout autre ques-
tion. Les prétentions du Cameroun n'auraient pas dû viser la démarca-
tion de la frontière.

Le simple fait qu’un Etat souhaite préciser la frontière entre lui-même
et un Etat voisin ve constitue pas un «différend d’ordre juridique» entre
ces Etats. On ne saurait considérer la demande unilatérale du Cameroun
tendant à indiquer le tracé de la frontière entre son territoire et celui du
Nigéria du lac Tchad à la mer comme un «différend d’ordre juridique»,
au sens du paragraphe 2 de l’article 36 du Statut, susceptible d’être sou-
mis unilatéralement à un règlement par la Cour internationale de Justice.

26. Je ne conteste pas que la Cour internationale de Justice soit com-
pétente pour indiquer le tracé d’une frontière si des Etats lui soumettent
une telle question en vertu du paragraphe 1 de l’article 36 de son Statut.
Si le Cameroun avait souhaité, avec l’assentiment du Nigéria, réviser le
tracé de la frontière dont il affirme la légitimité en vertu d’un titre juri-
dique ou historique, il aurait pu le faire par la voie de négociations avec
cet Etat. Si les négociations avaient échoué, il aurait assurément été loi-
sible aux parties de demander d’un commun accord à la Cour internatio-
nale de Justice de se prononcer. Mais la présente affaire ne relève pas de
cette catégorie.

67
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 339

3. Conclusion de la présente partie

27. Pour conclure l’argumentation que j'ai développée ci-dessus dans
les sections 1 et 2 de la présente troisième partie, je ne peux que souligner,
avant toute chose, que l’objet des décisions demandées par le Cameroun
au point f) de la section V de ses requêtes I et IL, respectivement, ainsi
que dans les conclusions c) et a) de son mémoire — à savoir préciser le
tracé de la frontière, tant maritime que terrestre, entre le Cameroun et le
Nigéria — n’est pas une question qui puisse être soumise unilatéralement
à la Cour. Il ne s’agit aucunement d’un «différend d’ordre juridique» sus-
ceptible de faire l’objet d’une requête unilatérale dans une affaire oppo-
sant des Etats ayant tous deux accepté la juridiction obligatoire de la
Cour en vertu du paragraphe 2 de l’article 36 du Statut.

Il n’entre dans les fonctions d’aucun organe judiciaire d’accéder à une
demande unilatérale de démarcation d’une frontière. Une telle demande
ne saurait être considérée comme constituant un «différend juridique»,
car les questions qui peuvent être soumises unilatéralement à la Cour en
vertu des dispositions du paragraphe 2 de l’article 36 du Statut sont limi-
tées aux «différends d’ordre juridique».

28. A cet égard, le point f) de la section V («Décision demandée») des
deux requêtes I et IT, ainsi que les conclusions c) et a) du mémoire,
devraient être écartées. Autrement dit, la demande faite à la Cour par le
Cameroun d'indiquer une ligne frontière, qu’elle soit maritime ou terrestre,
ne saurait être considérée comme relevant de la compétence de la Cour.

Comme j'estime que les quatrième, cinquième, septième et huitième
exceptions soulevées par le Nigéria vont dans ce sens, j’ai voté pour
qu’elles soient retenues.

IV. LES DIFFÉRENDS D'ORDRE JURIDIQUE SUSCEPTIBLES
D’ÊTRE SOUMIS À LA COUR

‘29. La seule partie de la requête du Cameroun qui puisse être consi-
dérée comme l'exposé d’un «différend d’ordre juridique» au sens du para-
graphe 2 de l’article 36 du Statut — c’est-à-dire d’un différend dont la
Cour a compétence pour connaître — est celle qui a trait aux incidents
constituant des différends territoriaux et frontaliers qui sont effective-
ment survenus le long de la frontière terrestre entre les deux Etats.

Je suis d'avis qué, dans la présente affaire, les demandes du Cameroun
auraient dû se rapporter aux «différends d’ordre juridique» ci-après:

1) en ce qui concerne la presqu'île de Bakassi, territoire que le Cameroun
revendique comme lui appartenant, un grand nombre d’intrusions de
la part des autorités nigérianes ont été signalées, dont il est fait état
aux points a) ae”) de la section V («Décision demandée») de la
requête I;

2) en ce qui concerne le lac Tchad, que se partagent les quatre Etats rive-
rains, le Cameroun a décrit certaines incursions des autorités nigé-

68
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 340

rianes dans la partie de cette zone qui est la sienne, comme il est dit
aux points a) à e’) de la section V («Décision demandée») de la re-
quête IT;

3) en ce qui concerne certaines zones situées le long de la frontière du lac
Tchad la mer, le Cameroun décrit des incursions, visées au point f) de
la section V («Décision demandée») de la requête I.

30. Ces trois questions principales, telles qu’indiquées ci-dessus et telles
qu’elles ressortent de la requête I et de la requête IT, sont à nouveau
présentées dans les «conclusions» du mémoire, dans les termes suivants:

«[le] Cameroun [prie] la Cour ... de dire et juger:

b) Que, dès lors, notamment, la souveraineté sur la presqu'île de
Bakassi d’une part et sur la parcelle litigieuse occupée par le
Nigéria dans la zone du lac Tchad d’autre part, en particulier sur
Darak et sa région, est camerounaise.

e) Qu'en utilisant la force contre [le] Cameroun, et, en particulier,
en occupant unilatéralement des parcelles du territoire camerou-
nais dans la zone du lac Tchad et la péninsule camerounaise de
Bakassi, en procédant à des incursions répétées, tant civiles que
militaires, tout le long de la frontière entre les deux pays, [le]

Nigéria a violé et viole ses obligations en vertu du droit interna-
tional conventionnel et coutumier.»

À propos de ces incidents, le Cameroun a soutenu que le Nigéria devait
porter la responsabilité des incursions répétées commises dans ces zones
et lui devait réparation.

31. Je conclus que la Cour a compétence pour connaître des demandes
du Cameroun relatives aux «différends d’ordre juridique» nés de l’intru-
sion illicite que le Nigéria aurait faite à l’intérieur du territoire sur lequel
le Cameroun revendique la souveraineté et le titre territorial, autrement
dit de la violation qu’aurait commise le Nigéria de la souveraineté du
Cameroun dans la presqu'île de Bakassi et dans une certaine parcelle de
la zone du lac Tchad, ainsi que dans certaines autres zones frontalières.

Les questions qui concernent le point de savoir si le Nigéria a pénétré
illicitement ou non sur le territoire revendiqué par le Cameroun, que ce
soit dans la presqu'île de Bakassi, dans la zone du lac Tchad ou ailleurs
— c’est-à-dire si les zones où se seraient produites ces intrusions étaient
ou non territoire camerounais au moment des incidents —, et donc le
point de savoir si le Nigéria a porté atteinte aux droits du Cameroun et
doit en porter la responsabilité et lui doit réparation, devraient à n’en pas
douter être l’objet, dans une phase ultérieure de la procédure, de l’exa-
men de l’affaire au fond. Il serait alors loisible au Nigéria de revendiquer
ces zones sur la base de tous éléments de fait diplomatiques ou histo-
riques auxquels il aurait accès, et pareille situation pourrait être consi-
dérée comme constituant un «différend d’ordre juridique».

69
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. ODA) 341
V. CONCLUSIONS

32. Il n’est sans doute pas nécessaire d’ajouter des conclusions à ce que
je viens d’exposer. Toutefois, au risque de me répéter, je dirai que le
Cameroun ne peut pas soumettre unilatéralement à la Cour une demande
concernant simplement la démarcation d’une frontière, qu’elle soit ter-
restre ou maritime. En revanche, l’incursion alléguée du Nigéria à l’inté-
rieur du territoire que le Cameroun affirme être le sien, étant une violation
du droit international susceptible d’engager la responsabilité du Nigéria et
dont celui-ci pourrait devoir réparation, constitue le genre de «différend
ordre juridique» qui peut être porté unilatéralement devant la Cour par
le Cameroun. La question de savoir si la frontiére revendiquée par le
Cameroun est légitime devra être tranchée par la Cour lors de la phase du
fond mais, je le répète, il ne saurait s’agir de démarcation pure et simple
de la frontière entre les deux Etats.

33. Pour ce qui est de la requête du Cameroun, le Nigéria est assuré-
ment en droit de contester la compétence de la Cour pour en connaître,
ainsi que sa recevabilité. C’est d’ailleurs ce qu’il a fait. Mais j'estime
qu’en dehors de cette exception d’incompétence (première exception pré-
liminaire) la plupart des exceptions soulevées par le Nigéria au sujet des
incidents frontaliers et du tracé de la frontière du territoire (deuxième,
troisième et sixième exceptions préliminaires) constituent des questions
qui devraient être examinées au stade du fond.

(Signé) Shigeru Ova.

70
